Citation Nr: 1105364	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for Meniere's disease.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to December 
1987 and from February 1991 to June 1991.  Additionally, he 
served for periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), to include ACDUTRA from 
April 2005 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran was diagnosed with Meniere's disease during a 
period of ACDUTRA.

2. The Veteran's Meniere's disease has been continuously 
symptomatic since the disorder was diagnosed during ACDUTRA.

3. Tinnitus is causally or etiologically due to service-connected 
Meniere's disease.

4. Right ear hearing loss is causally or etiologically related to 
service-connected Meniere's disease. 

5. The medical evidence does not demonstrate a current disability 
of left ear hearing loss under VA regulations. 


CONCLUSIONS OF LAW

1. Meniere's disease was incurred during a qualified period of 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

2. Tinnitus is proximately due to service-connected Meniere's 
disease.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.310 (2010).

3. Right ear hearing loss is proximately due to service-connected 
Meniere's disease.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).

4. Left ear hearing loss was not incurred or aggravated by 
service, is not due to or aggravated by service-connected 
Meniere's disease, and service connection may not be presumed.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
Meniere's disease, tinnitus, and right ear hearing loss is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations as to those 
claims.
  
With regard to the left ear hearing loss claim, VCAA imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her claim 
and to assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in April 2007, prior to the initial unfavorable AOJ 
decision issued in February 2008.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  This letter also informed him of the evidence 
necessary to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the report of a February 
2008 VA examination were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  She then provided a diagnosis 
and opinion based on all evidence of record.  There is nothing to 
suggest that the examiner's opinion is not sufficiently based in 
the facts of the case or that the Veteran's left ear hearing 
acuity is diminished in a way not represented at the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.
II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing the 
current level of severity of the nonservice-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that his Meniere's disease is etiologically 
related to his ACDUTRA service from April 2005 to July 2005.  
Therefore, he contends that he is entitled to service connection 
for Meniere's disease.

The Veteran has also contended that service connection is 
warranted for tinnitus and hearing loss due to noise exposure in 
service.  However, as the claims for service connection for 
tinnitus and right ear hearing loss are granted on a secondary 
basis and there is no documented disability of the left ear, no 
discussion of the Veteran's noise exposure in service is 
necessary.  

For VA compensation purposes, service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury, incurred 
or aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full 
time duty in the Armed Forces other than active duty for 
training.  Id.  With regard to National Guard and Reserve 
service, active duty for training is full time duty performed 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.  Inactive duty training is 
duty other than full-time duty performed under the same 
provisions of 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.       

A review of service treatment records for all periods of duty 
reveals that the Veteran was treated for vertigo in September 
1994 without residuals and otitis media in the right ear in 
January 1998.  The remainder of the service treatment records is 
negative for complaints relative to vertigo and otitis media 
until 2005.  Right ear sensorineural hearing loss was documented 
as of November 2000.  

The Veteran has submitted a copy of an authorization for a tour 
of ACDUTRA or active duty.  The dates of the tour were from April 
13, 2005 to July 7, 2005, including two travel days and seven 
days leave.  Service treatment records from May 2005 and June 
2005 show that the Veteran was treated for complaints of vertigo 
with nausea three times in the past week and constant ringing in 
the right ear for two weeks.  The assessment was vertigo with 
right otitis media.  Additionally, the Veteran was noted to have 
sensorineural hearing loss in the right ear at that time. 

In September 2006, the Veteran was treated for vertigo, tinnitus, 
and hearing loss, reporting that the first attack occurred in 
2005.  The physician found that the symptoms of vertigo, hearing 
loss, and tinnitus were consistent with Meniere's disease.  These 
symptoms were again treated in March 2007 with a possible 
diagnosis of Meniere's disease.  In February 2008, the Veteran's 
physician stated that he was unable to return to work because of 
his Meniere's disease. 

In light of the above facts, the Board finds that it is at least 
as likely as not that the Veteran developed Meniere's disease 
during the period of ACDUTRA from April 2005 to July 2005 and 
that the disease has been essentially continuously present since 
that time.  The Board acknowledges that the medical evidence 
shows that the Veteran's right ear hearing loss preceded the 
Meniere's disease by several years.  Similarly, June 2005 
treatment records note a history of tinnitus, and in an April 
2007 statement, the Veteran indicated having tinnitus since 1988.  
Further, in January 1998, when the Veteran was treated for right 
otitis media, he reportedly commented on having a problem with 
his right ear since his teens.  However, Meniere's disease 
consists of hearing loss, tinnitus, and vertigo, resulting from 
nonsuppurative disease of the labyrinth with edema.  Dorland's 
Illustrated Medical Dictionary, p. 546 (30th ed. 2003).  The 
Board finds no competent evidence to suggest that the Veteran's 
vertigo, tinnitus, hearing loss, and otitis media could not 
manifest separately prior to the development of Meniere's 
disease.  Accordingly, the Board concludes that the Veteran's 
Meniere's disease first manifested during his period of ACDUTRA 
in 2005 and has been continuously symptomatic since that time.  
Service connection for Meniere's disease is granted. 

As for the claims for service connection for tinnitus and hearing 
loss, for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

At a February 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
65
80
LEFT
20
15
15
20
15

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with moderately severe low frequency 
hearing loss with a moderate to profound mid to high frequency 
sensorineural hearing loss in the right ear and clinically normal 
left ear hearing acuity.  A March 2007 private ENT specialist 
also reported a moderately severe hearing loss in the right ear 
and left ear hearing within normal limits.  Thus, the Veteran has 
a current hearing loss as defined by 38 C.F.R. § 3.385 in the 
right ear only.  

As for tinnitus, this disorder is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record, to include the 
February 2008 VA examination.  As a result, the Board finds that 
the Veteran has a current diagnosis of tinnitus.  

Moreover, even though the Veteran was diagnosed with right ear 
hearing loss prior to the diagnosis of Meniere's disease, the 
Board concludes that service connection is warranted for right 
ear hearing loss on a secondary basis.  In this regard, the Board 
observes that the Veteran has reported that he has perceived 
further decrease in his hearing acuity in that ear since his 
period of ACDUTRA.  Additionally, the Veteran has provided an 
October 2010 statement by Dr. SA, his private otolaryngologist, 
who indicated that the Veteran's hearing loss is due to his 
Meniere's disease.  This statement is not contradicted by any 
other competent evidence in the claims file.  Therefore, the 
Board concludes that the Veteran has right ear hearing loss due 
to his service-connected Meniere's disease.

As for the left ear, the Board observes that the Veteran's 
hearing in that ear was within normal limits at all audiological 
testing.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for left ear hearing loss is 
denied. 

With regard to the tinnitus, the Veteran has reported onset of 
tinnitus in 1988 and 1997; however, it was not clinically 
documented until 2005, as noted by the February 2008 VA examiner.  
Further, the Board observes that the competent medical evidence 
does not reflect constant tinnitus until the reports of tinnitus 
in May 2005 and June 2005, with post-service treatment evidence 
indicating that the tinnitus persisted after that time.  
Moreover, the Board reiterates that tinnitus is a component of 
Meniere's disease.  In light of these facts, the Board also finds 
that service connection is warranted for tinnitus on a secondary 
basis. 


ORDER

Service connection for Meniere's disease is granted.

Service connection for tinnitus is granted as due to service-
connected Meniere's disease.  

Service connection for right ear hearing loss is granted as due 
to service-connected Meniere's disease.  

Service connection for left ear hearing loss is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


